Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Status of Application, Amendments, and/or Claims
2.	The amendment and response filed 30 June 2022 has been received and entered in full.  Claims 1, 5-7, 15, 17, 24 and 30 have been amended, and claims 2, 4 and 20 have been cancelled. Therefore, claims 1, 3, 5-19 and 21-31 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 30 June 2022 has been considered by the examiner.

Withdrawn Objections and/or Rejections
4.	The objection to the Specification as set forth at pg. 2 of the previous Office action (mailed 06 January 2022) are withdrawn in view of Applicant’s amendment to the Specification (filed 30 June 2022).
5.	The rejection of claim 4 under 35 USC 112 (b) as set forth at pg. 5 of the previous Office action (mailed 06 January 2002) is moot in view of Applicant’s cancellation of said claim (filed 30 June 2022).
6.	The rejection of claims 2, 4 and 20 under 35 USC 112 (a) as set forth at pp. 5-7 of the previous Office action (mailed 06 January 2002) is moot in view of Applicant’s cancellation of said claims (filed 30 June 2022).
7.	The rejection of claims 1-5, 8-12, 14-16, 18-23, 25-26 and 28 under 35 USC 102(a)(1) as set forth at pg. 8 of the previous Office action (mailed 06 January 2022) is withdrawn in view of Applicant’s amendment of claims 1, 5 and 15; and cancellation of claims 2, 4 and 20 (filed 30 June 2022).
8.	The rejection of claims 6-7, 24, 27 and 29-31 under 35 USC 103 as set forth at pp. 9-10 of the previous Office action (mailed 06 January 2022) is withdrawn in view of Applicant’s amendment of claim 1, and further in view of Applicant’s persuasive arguments at they pertain to the unexpected results of the effects of a human serum albumin at a concentration of about 8 g/L (See pp. 8-10 of the Response filed 30 June 2022).
9.	The rejection of claims 2, 4 and 20 under non-statutory double patenting as set forth at pp. 10-11 of the previous Office action (mailed 06 January 2002) is moot in view of Applicant’s cancellation of said claims (filed 30 June 2022).

Maintained and/or New Objections and/or Rejections
Specification
10.	Applicant’s attempt to amend the specification to provide a new incorporation statement is noted but not compliant.  Such amendment cannot be accepted, as the only means for correcting this deficiency is submitting a substitute specification. (See Official Gazette, Notices 08 November 2005, available at https://www.uspto.gov/web/offices/com/sol/og/2005/week45/og200545.htm).
This requirement was reaffirmed in an Official Gazette issued by the Office on May 14, 2019.  Specifically, the notification stated:

“A Substitute Specification is Required for Certain Amendments: Applicants are reminded that if a reply to a notice sent by OPAP necessitates changes to the specification (excluding the claims or abstract), then the notice will require applicant to submit an amendment in the form of a substitute specification in compliance with 37 CFR 1.121(b) (3) and 37 CFR 1.125. Such an amendment to the specification cannot be made by way of replacement paragraph or replacement section under 37 CFR 1.121 (b)(1) or (b)(2). The only format for an amendment to the specification useable for pre-grant publication purposes is a substitute specification. See MPEP Section 714.01(e).” (See Official Gazette, 1462 Off. Gaz. Pat. Office 121 (14 May 2019)).

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claim 5 is rejected as being indefinite because it depends from a cancelled claim, and therefore the meets and bounds of the claim cannot be determined.



Claim Rejections - 35 USC § 112 (Written Description)
14.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


15.	Claims 1, 3, 5-19 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
16.	The claims are drawn to a pharmaceutical formulation of neuregulin (NRG), comprising a polypeptide comprising an amino acid sequence set forth in SEQ ID NO: 2. It is noted that the recitation “amino acid sequence of SEQ ID NO: 2” can be interpreted to mean a partial sequence comprising as few as 2 amino acids of SEQ ID NO:2. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.  However, there does not appear to be an adequate written description in the specification as filed of proteins which are encompassed by the limitation an amino acid sequence set forth in SEQ ID NO: 2.  While the specification provides adequate written description for the 177-237 fragment of NRG-1 β2 isoform containing EGF-like domain comprising the amino acid sequence of SEQ ID NO:2, it does not provide adequate written description for the genus of proteins encompassed by the claim.  The distinguishing characteristics of the claimed genus are not described.  The only adequately described species of polypeptide is the NRG-1 β2 isoform comprising the amino acid sequence of SEQ ID NO:2.  Accordingly, the specification does not provide adequate written description of the claimed genus.
17.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
18.	With the exception of the polypeptide referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed agonists, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
19.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
20.	Therefore, only the NRG-1 β2 isoform comprising the amino acid sequence of SEQ ID NO:2, but not the full breadth of the claims, meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
22.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
23.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
24.	Claims 1, 3, 5-19 and 21-31 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Pat. No. 10,702,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘585 patent are drawn to a pharmaceutical formulation of neuregulin (NRG) comprising: (a) an NRG polypeptide comprising the amino acid sequence of SEQ ID NO: 2; and (b) a buffering agent, wherein said formulation has a pH between 3 and 4. The claims of the ‘585 patent also recite the stabilizing agents and buffering agents recited in the instant claims, as well as the recited concentrations of the NRG polypeptide. Therefore, the claims are overlapping in scope.


Response to Arguments
25.	Applicant’s request this rejection be held in abeyance until allowable subject matter is identified at pg. 5 of the Response (filed 15 December 2020) is acknowledged.  However, it is noted that deferral of arguments until after the claims have been found otherwise allowable will not be considered timely.

Summary
26.	No claim is allowed.

27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1647
October 17, 2022                                                       /Christine J Saoud/                                                                                   Primary Examiner, Art Unit 1647